Citation Nr: 0909962	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-31 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for varicose veins, right lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent for varicose veins, left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1962 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2008, the 
Board remanded the claims for additional development.

As the Veteran has perfected an appeal as to the initial 
rating assigned for the service-connected varicose veins of 
the right and left lower extremities, the Board has 
characterized these issues in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that these claims not be 
construed as claims for increased rating, the requirements of 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Varicose veins of the right lower extremity are manifest 
by intermittent edema, relieved by elevation of the 
extremity, without beginning stasis pigmentation or eczema.

3.  Varicose veins of the left lower extremity are manifest 
by intermittent edema, relieved by elevation of the 
extremity, without beginning stasis pigmentation or eczema.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
varicose veins, right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2008).

2.  The criteria for a rating in excess of 10 percent for 
varicose veins, left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in July 2003 and October 2003.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for residuals of 
excision of the right hydrocele with epididymectomy and 
hernioplasty and atrophied right testicle in a notice of 
disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

On prior remand, the Board instructed that the veteran be 
administered a VA examination with instructions that the 
examiner select one of five given paragraphs to best describe 
the symptoms exhibited by the Veteran's varicose veins.  In 
the December 2008 VA examination, the examiner did not 
specifically describe the Veteran's symptoms with one of the 
five given paragraphs.  However, the Board notes that the 
examiner used language from the paragraphs throughout the 
examination report.  As the symptoms described in the 
December 2008 VA examination use language similar to that 
used in the paragraphs the examiner was requested to use, the 
Board finds that the April 2008 remand instructions were 
substantially complied with, and additional remand is 
unnecessary.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

7120
Varicose veins:

Massive board-like edema with constant pain at 
rest
100

Persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent 
ulceration
60

Persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration
40

Persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning 
stasis pigmentation or eczema
20

Intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of 
extremity or compression hosiery
10

Asymptomatic palpable or visible varicose veins
0

NOTE:  These evaluations are for involvement of a 
single extremity.  If more than one extremity is 
involved, evaluate each extremity separately and 
combine (under § 4.25), using the bilateral 
factor (§ 4.26), if applicable.

38 C.F.R. § 4.104, Diagnostic Code 7120 (2008).

Factual Background and Analysis

In this case, private treatment records indicate that the 
Veteran underwent ligation and stripping of varicose veins in 
both of his legs in July 2003.

On VA examination in November 2003, the Veteran reported that 
for the previous five years his legs gave him a lot of pain 
when he was standing or walking.  He related that after his 
July 2003 surgery he continued to experience pain that rated 
a 5 on a 0 (low) to 10 (high) pain scale.  He mentioned that 
upon awaking in the morning he was pain free, but about an 
hour into his work day his pain increased.  He said that 
during his lunch hour he would prop his legs up on another 
chair which gave him some relief.  Upon returning home after 
work, he would immediately get into a recliner and elevate 
his legs.  He said that he would feel some relief after 
elevating his legs for about an hour.  He also noted that he 
had slight swelling after being on his feet all day.  The 
swelling would resolve upon elevation.  He reported that he 
wore support hose at one time, but his work environment was 
so hot that he was not able to tolerate them.  He also 
observed that the support hose was not very effective.  The 
examiner observed that both legs were heavy with adipose and 
trace edema.  About forty 1 cm scars were scattered 
throughout both of the Veteran's legs.  Multiple superficial 
varicosities were clustered around both malleolus.  A few 
residual slightly bulging varicose veins were present behind 
his knees.  Peripheral pulses were palpable, and no cyanosis 
or clubbing was noted.  The examiner provided a diagnosis of 
bilateral varicose veins with recent vein stripping surgery 
which did little to relieve bilateral leg pain.

Private correspondence from P.E.C., M.D., dated July 2004 
states that the veteran is one of the five to six percent of 
people who get recurrent varicose veins after a ligation and 
stripping.  It was noted that the veteran had symptomatic 
recurrent varicosities of both calves.  The Veteran said that 
it was too hot to wear his Jobst stockings at work, so he 
tried to wear them when he was not at work.  Dr. C. and the 
Veteran were concerned about future recurrences of the 
varicosities.

In April 2005, the Veteran reported that his varicose veins 
had gotten progressively worse.  He said that his legs hurt 
all of the time-even when his legs were elevated.  He 
related that his legs hurt when he tried to arise from 
sitting.  He noted that his pain prevented him from getting a 
good night's sleep, and the pain remained in the morning.

The Veteran reported to a VA examiner in April 2005 that he 
was able to carry out his job but had extreme aching of his 
legs toward the end of the day.  The examiner said that the 
Veteran had some moderate swelling of the legs.  He had 
palpable femoral pulses bilaterally as well as Dorsalis pedis 
and posterior tibial pulses in the feet.  Varicosities were 
present in the left extremity, posteriorly behind the knee as 
well as medially in the upper and lower leg.  On the right 
side, the Veteran had prominent varicosities on his calf 
medially.  The examiner opined that the Veteran had fatigue 
of his legs as a result of his bilateral recurrent varicose 
veins.

During a VA edema consultation in May 2005, the Veteran was 
instructed in the wear and care of compression stockings.  
The examiner stated that the Veteran had edema due to other 
causes and symptomatic varicose veins resistant to surgical 
intervention.  It was also noted that there was potential for 
complete edema reduction and resolution of pain with 
appropriate compression stockings.

The Veteran stated in December 2008 that he experienced pain 
in his legs 24 hours a day.  He said that due to increased 
pain, he had to take sleeping pills and sleep on a recliner 
with pillows elevating his feet.  He related that he used 
heating pads to control his pain and swelling.  He said he 
experienced pain between an 8 and 10 on a 0 (low) to 10 
(high) pain scale daily.  He frequently soaked his lower 
extremities in Epsom salts, had increased pain in cold 
weather, and said that he failed to maintain two different 
jobs over a three-month time frame.

On VA examination in December 2008, the Veteran reported that 
he had retired from a job as a dietary aide and as a 
dishwasher.  After retiring, he said that he had two part-
time cleaning jobs.  He reported occasionally applying heat 
to his lower extremities to relieve his aches.  He had 
previously tried using support hose supplied by the VA with 
no relief.  He denied experiencing venous stasis ulcers, 
venous stasis rash, symptoms of phlebitis, blood clots or 
deep vein thrombosis in the lower extremities.  The Veteran 
reported having aching and itching in both of his lower legs.  
He said that walking for half an hour produced pain in his 
left leg that rated a 7 or 8 and pain in his right leg that 
rated a 5.  Standing produced pain that rated a 10 in his 
left leg and a 6 or 7 in his right leg.  Sitting down to rest 
with no activity produced level 5 pain in his left leg and 
level 4 pain in his right leg.  Sitting after a great deal of 
activity resulted in pain that rated a 9 or 10 in the left 
leg and 6 in the right leg.  Applications of heat or 
elevating the legs reduced his aching to a level 5.  The 
Veteran denied redness and warmth in his legs but reported 
tenderness and aching.  He reported swelling in his legs 
almost on a daily basis that would last all day.  He denied 
getting any relief from support hose, and elevating his feet 
relieved the aching but did not help the swelling.  He 
experienced difficulty with prolonged standing.

The examiner noted that while the Veteran had a diagnosis of 
insomnia, no sleeping pills had been prescribed.  It was 
noted that the Veteran had visible, palpable, rope-like veins 
in the anterior and medial aspect of the left and right 
thighs and calves.  It was observed that there were no venous 
stasis ulcers, venous stasis changes of his skin, venous 
stasis pigmentation, or eczema.  A trace of edema was noted 
bilaterally.  There was no brawny discoloration from chronic 
edema.  Both calves and thighs were soft and not board-like, 
and there were no deep, hard, palpable cords.  The examiner 
stated that the Veteran was not wearing support stockings.  
There was no excessive warmth or tenderness with palpation in 
either leg.  No evidence of phlebitis was found.

Based on the evidence of record, the Board finds that an 
evaluation in excess of 10 percent for varicose veins of each 
leg is not warranted at any time during the appeal.  
Throughout the period of appeal, both the medical evidence 
and the Veteran's statements have indicated that he does not 
experience massive boardlike edema, subcutaneous induration, 
stasis pigmentation, eczema, or ulceration.  Thus, the 
criteria for an evaluation of 40, 60, or 100 percent under 
Diagnostic Code 7120 have not been met.  See 38 C.F.R. § 
4.104 Diagnostic Code 7120.

The question is whether the Veteran experiences persistent 
edema incompletely relieved by elevation of the extremity, or 
intermittent edema of extremity with symptoms relieved by 
elevation or compression hosiery, due to his varicose veins.

The medical evidence of record weighs against the Veteran 
having persistent edema relieved by elevation of his lower 
extremities due to his varicose veins.  The November 2003 VA 
examiner noted that when the Veteran raised his legs on a 
chair, he experienced relief from his symptoms.  The 
April 2005 VA examiner noted some moderate swelling of the 
legs but otherwise no other findings.  The December 2008 VA 
examiner only found a trace of edema in each leg.  
Additionally, the December 2008 VA examiner noted that the 
Veteran had previously underwent knee joint replacement and 
had osteoarthritis, polymyalgia rheumatica, and fibromyalgia 
in addition to edema and varicose veins.  Significantly, 
during the May 2005 VA edema management consultation, it was 
noted that the Veteran had severe foot deformities with 
Hallux valgus, bunions and crossed over toes on his right 
foot.  It was noted that the Veteran had edema due to causes 
other than his varicose veins, and the examiner opined that 
the Veteran had the potential for complete edema reduction 
and resolution of his pain.  Taken together, these medical 
findings indicate that the Veteran does not have persistent 
edema incompletely relieved by elevation due to his varicose 
veins.

The primary evidence which indicates that the Veteran may 
have persistent edema incompletely relieved by elevation of 
his legs comes from him personally.  As noted above, the 
Veteran has stated that his legs hurt all of the time.  He 
indicated that the pain was not relieved by Jobst stockings 
or elevating his legs.  He has made these statements to the 
RO as well as to his examining physicians.  The Board notes 
that Lay testimony is competent to establish the presence of 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, when the Veteran's VA and private treatment 
records are considered (which indicate that the Veteran has 
numerous non-service connected leg, knee, and foot problems 
and edema due to other causes), the Board finds that the 
medical evidence outweighs the veteran's contentions that he 
has persistent edema incompletely relieved by elevation of 
his extremities due to his varicose veins.  The Board does 
not doubt that the Veteran experiences pain and edema in his 
lower extremities, but the medical evidence indicates that it 
is due to other, non-service related disorders.  Thus, the 
criteria for a rating in excess of 10 percent for varicose 
veins of either leg have not been met at any time during the 
appeal period.  See 38 C.F.R. § 4.104 Diagnostic Code 7120.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to these service-connected disorders that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorders are adequately rated under the available schedular 
criteria.  There is no evidence within the claims folder that 
the Veteran's varicose veins have caused frequent periods of 
hospitalization.  The Board notes that the Veteran has lost 
two jobs after retiring from prior employment.  However, the 
evidence of record indicates that the Veteran's leg, knee, 
and feet problems are due to numerous non-service connected 
as well as service-connected disorders.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for varicose veins, right lower extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for varicose veins, left lower extremity is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


